Opinión de conformidad y concurrencia de la
Juez Aso-ciada Señora Naveira de Rodón,
a la cual se une el Juez Presidente Señor Andréu García.
I
El Sr. Ramiro Moure y su esposa, la Sra. Regalada Torres (en adelante Moure-Torres), eran titulares de una finca con cabida de ciento dieciséis (116) cuerdas en Arecibo. El 17 de junio de 1976, otorgaron una escritura de compraventa (en adelante Escritura Núm. 12) de dicha finca a favor del Sr. Antonio Jaca y su esposa, Sra. Nilsa Flores, (en adelante Jaca-Flores), por la suma de noventa mil dólares ($90,000). Dicha escritura fue presentada en el Registro de la Propiedad el 25 de agosto de 1976. El 8 de julio de 1976, los esposos Jaca-Flores otorgaron una escri-tura de segregación (en adelante Escritura Núm. 25) de una porción de veinticinco punto cinco mil trescientos se-tenta y siete (25.5377) cuerdas de la finca adquirida de los esposos Moure-Torres. En esa misma escritura constituye-ron hipoteca en garantía de pagaré al portador por la suma de quince mil dólares ($15,000) sobre la porción segregada. *688El pagaré fue vendido al Sr. Antonio Ramos González (en adelante peticionario). La parcela segregada se subdividió, por contratos bilaterales con los esposos Jaca-Flores, en diecisiete (17) parcelas a favor de diferentes poseedores.
Al otorgamiento de la Escritura Núm. 25 sólo compare-cieron los esposos Jaca-Flores. Dicha escritura expuso que la segregación aparecía libre de cargas, se declaró la hipo-teca constituida en primer rango, y se presentó al Registro el 25 de agosto de 1976. La Escritura Núm. 12 y la Escri-tura Núm. 25 se presentaron al Registro consecutiva-mente. El Registrador inscribió la finca segregada como finca nueva, libre de cargas, la hipoteca a favor del peticio-nario como de primer rango, y no tomó anotación marginal de la segregación en el asiento de inscripción de la finca matriz. La finca matriz continuó con su historial registral sin tener constancia de la parcela segregada. Por otro lado, la inscripción de la parcela segregada hizo mención de la finca matriz precedente, y continuó con su historial regis-tral separado.(1)
El 11 de noviembre de 1976, los esposos Moure-Torres instaron una demanda ante el entonces Tribunal Superior, Sala de San Juan, contra los esposos Jaca-Flores y los die-cisiete (17) poseedores de las parcelas subdivididas de la porción segregada de 25.5377 cuerdas.(2) Solicitaron la nu-lidad de la Escritura Núm. 12, rescisión de contrato y da-ños y perjuicios por incumplimiento de contrato debido a que los esposos Jaca-Flores no pagaron los plazos estipula-dos en dicha escritura.
El 8 de enero de 1979, el tribunal de instancia emitió *689una sentencia en rebeldía mediante la cual declaró con lu-gar la demanda contra los codemandados Jaca-Flores, y ordenó al Registrador de la Propiedad, Sección de Arecibo, que cancelara el título a favor de los esposos Jaca-Flores y procediera a registrar la finca a favor de los esposos Moure-Torres. Dicha sentencia se. inscribió en el Registro de la Propiedad el 17 de diciembre de 1980. El tribunal aceptó una estipulación presentada por los esposos Moure-Torres y los diecisiete (17) poseedores de las parcelas sub-divididas en la cual los Moure-Torres les concedieron reco-nocimiento pleno a los diecisiete (17) contratos sobre cabidas, precio, abono y balances adeudados otorgados por Jaca-Flores con posterioridad al 16 de junio de 1976. Dicha estipulación formó parte de la sentencia. El peticionario, señor Ramos, no fue parte en este pleito.
Los esposos Jaca-Flores también incumplieron lo pac-tado en la Escritura Núm. 25 en cuanto a la obligación hipotecaria. Con posterioridad a la presentación de la de-manda de los Moure-Torres, el peticionario presentó una demanda de ejecución de hipoteca contra los esposos Jaca-Flores el 20 de septiembre de 1977, y obtuvo sentencia a su favor el 8 de marzo de 1979. En esta demanda no se noti-ficó ni emplazó a los esposos Moure-Torres, quienes figuran en la escritura matriz como acreedores de precio aplazado sobre la totalidad de la finca, incluyendo la porción de 25.5377 cuerdas.(3) El peticionario aceptó la nulidad de dicha adjudicación por no haberse notificado a los esposos Moure-Torres y éstos ser parte indispensable en el caso.(4)
*690Ante este cuadro fáctico, el peticionario presentó de-manda el 23 de abril de 1986,(5) solicitando el reconoci-miento de su crédito hipotecario sobre la porción segregada de 25.5377 cuerdas ya que la sentencia emitida por el Tribunal Superior, Sala de San Juan, contra los Jaca-Flores no le podía afectar a él. El tribunal de instancia designó a un Comisionado Especial para que, a tenor de la Regla 41 de Procedimiento Civil, 32 L.P.R.A. Ap. III, suscribiera un informe y emitiera una recomendación en torno a las con-troversias planteadas.
El Comisionado celebró una primera reunión con las partes el 23 de junio de 1990 y otra el 10 de septiembre de 1990. Se celebró una vista final el 27 de noviembre de 1990. En la vista final los diecisiete (17) codemandados ratificaron la transacción hecha con los Moure-Torres por la cantidad de dieciocho mil quinientos dólares ($18,500). Dicha cantidad fue depositada en una cuenta particular en un banco privado. (6)
El tribunal de instancia, basándose en el informe del Comisionado, emitió una sentencia el 22 de mayo de 1992 y declaró sin lugar la demanda. Condenó al demandante, aquí peticionario, al pago de costas y tres mil dólares ($3,000) de honorarios de abogado. El tribunal determinó: (1) que el pagaré garantizado por hipoteca se convirtió en pagaré personal cuando el tribunal de instancia determinó la nulidad de la Escritura Núm. 12, (2) restituyó el título de propiedad a favor de los Moure-Torres y, (3) ordenó al Registrador inscribir dicha propiedad a favor de los Moure-Torres. Decretó, además, que ni la finca matriz, ni los su-*691cesores de los esposos Moure-Torres, ni los diecisiete (17) poseedores de las parcelas subdivididas responden por el pagaré emitido a favor del peticionario. Posteriormente, el 12 de junio de 1992, dicho tribunal emitió una sentencia enmendada en cuanto a la distribución de los honorarios de abogado que debía pagar el peticionario,(7) mil quinien-tos dólares ($1,500) a los esposos Moure-Torres y los otros mil quinientos dólares ($1,500) a los diecisiete (17) poseedores.
Inconforme, el peticionario acudió ante nos para pedir que se revoque la sentencia dictada por el Tribunal Superior, Sala de Arecibo, el 22 de mayo de 1992, archivada en autos el 1ro de junio de 1992.(8) Éste hizo los siguientes señalamientos:
(a) Erró el tribunal a quo al determinar que la Sentencia d[e] 8 de enero de 1979, Caso Núm. 77-7720 (905), Tribunal Superior de San Juan, tuvo [el] efecto de anular todos los derechos inscritos en el Registro de la Propiedad con anterioridad a la fecha de la radicación de la demanda y sin que esos terceros fueran partes demandadas en dicho pleito.
(b) Erró el tribunal a quo al negarse a darle valor a la hipo-teca de $15,000.00 debidamente inscrita en el Registro de la Propiedad.(9)
Debido a que la garantía hipotecaria fue uno de los de-rechos inscritos anulados en la sentencia del Tribunal Su*692perior de San Juan, discutiremos conjuntamente los seña-lamientos de error.
II
Para resolver la controversia ante nuestra considera-ción, es necesario discutir el fenómeno de la doble inmatri-oulación, ignorada por el tribunal inferior y esencial para analizar los señalamientos de error.
A. Por lo general, el sistema de derecho inmobiliario re-gistral en Puerto Rico está predicado en la certeza y correc-ción de sus inscripciones. Para garantizar esta certeza y corrección, el Registrador de la Propiedad, entre otras fun-ciones, debe cerciorarse que los inmuebles que se presen-ten para la inscripción no consten inscritos de antemano. Cruz Fontánez v. Registrador, 126 D.P.R. 182, 186 (1990);(10) Alameda Tower Associates v. Muñoz Román, 129 D.P.R. 698, 707 (1992). De esta manera se persigue evitar el fenómeno de la doble inmatriculación. (11) Cruz Fontánez v. Registrador, supra, págs. 186-187.
Según la doctrina española(12) la doble inmatriculación es el hecho que una misma finca se encuentre inmatricu-lada en dos (2) folios independientes uno del otro. “ ‘Existe doble inmatriculación cuando las dos fincas son absoluta-mente idénticas entre sí, aunque sus respectivas descrip-*693dones (linderos, etc.) estén hechas de una manera distinta. Hay también doble inmatriculación si una de las fincas coincide sólo parcialmente o se encuentra superpuesta con respecto de otra.’ ” (Énfasis suplido.) Cruz Fontánez v. Registrador, supra, pág. 186. Véase, también, Pérez Cruz v. Fernández, 101 D.P.R. 365, 371-372 (1973).
La doble inmatriculación de fincas “constituye ... un grave mal en la mecánica registral, inmobiliaria, que puede producirse incluso en los sistemas regístrales más perfec-tos en su base catástral, por cuanto el error siempre es posible ...”. R.M. Roca Sastre y L. Roca-Sastre Muncunill, Derecho Hipotecario, Barcelona, Ed. Bosch, 1979, T. III, pág. 251. Los tratadistas añaden:
[Njuestra legislación hipotecaria, ni antes ni ahora [1979], se ha ocupado de tales remedios represivos o correctores de esta anormalidad ... no da pauta alguna que haya de servir para determinar lo que deba hacerse en estos casos en el sentido de atribuir prevalencia a una de las inmatriculaciones dobles u [sic] múltiples acaecidas.(13) Roca Sastre y Roca-Sastre, op. cit., pág. 252.
El problema de la doble inmatriculación es grave “por-que, ante ese hecho, puede quebrar el presupuesto de fe pública registral y las presunciones que de él se derivan ...”. (Énfasis en el original.) I. de Casso Romero, Derecho Hipotecario o del Registro de la Propiedad, 4ta ed., Madrid, Instituto de Derecho Civil, 1951, págs. 366-367.
Ante este problema, la doctrina y la jurisprudencia les niega a sendas fincas la protección registral, debiéndose adjudicar la cuestión planteada a base de las reglas de de-recho civil sin la protección de la Ley Hipotecaria. Pérez Cruz v. Fernández, supra, págs. 371-372,(14) reiterado en Alameda Tower Associates v. Muñoz Román, supra, pág. 707.
*694En el caso ante nos, se presenta el problema de la doble inmatriculación ya que existen dos historiales distintos, bajo folios diferentes, de una parte de una misma finca. Este problema era de fácil evasión si el Registrador hu-biese tenido la diligencia de anotar la segregación en la finca matriz(15) No lo hizo, alterando así la certeza y co-rrección que debe predicar el Registro de la Propiedad.
HH HH HH
Al determinar que la doctrina de doble inmatriculación impide la aplicación de la ley hipotecaria, y abre la puerta a los preceptos generales de derecho civil común, es menes-ter recordar lo establecido en la primera de las Reglas de Procedimiento Civil de 1958 (derogada) (32 L.P.R.A. Ap. II, ant. R. 1):(16) “[e]stas reglas ... [s]e interpretarán de modo que garanticen una solución justa, rápida y económica de todo procedimiento.”
Con esta primera regla en mente, procederemos a dis-cutir la regla de procedimiento civil que regula la acumu-lación de parte indispensable(17) La Regla 16.1 de Procedi-miento Civil de 1958, disponía:
Una parte indispensable es aquella persona cuyos derechos e intereses podrían quedar destruidos o inevitablemente afecta-*695dos por una sentencia dictada estando esa persona ausente del litigio. (Énfasis suplido.) 32 L.P.R.A. Ap. II, ant. R. 16.1.
Dicha disposición se creó a la luz de los preceptos del debido procedimiento de ley. La sentencia emitida por el Tribunal Superior, Sala de San Juan, el 8 de enero de 1979 afectó directamente la garantía hipotecaria del peticiona-rio estando éste ausente de dicho litigio. El peticionario, por ende, era parte indispensable en ese pleito. Los efectos de esa sentencia no pueden operar contra el señor Ramos González, aquí peticionario, por lo que teóricamente su ga-rantía hipotecaria debió de haber permanecido inalterada.
La situación se complica, sin embargo, con la existencia de la doble inmatriculación,(18) la cual hace inaplicable la Ley Hipotecaria y del Registro de la Propiedad de 1979, y la protección registral. Con esto en mente debemos recor-dar que la existencia de una garantía hipotecaria, erga om-nes et in rem, es constitutiva y regida por el Derecho Hipotecario. Al no haber protección registral, se desvirtúa la garantía al punto de hacerla exigible contra la propie-dad solamente si los titulares de ésta fueran los deudores Jaca-Flores. La deuda se considera entonces como una obligación personal regida por el Código Civil. Por consi-guiente, los Moure-Torres no son responsables por la deuda que los Jaca-Flores contrajeran con el peticionario, ni los quince mil dólares ($15,000) tienen valor hipotecario contra la finca objeto de controversia por el hecho de haber *696una doble inmatriculación. En consecuencia, los dos (2) errores señalados no se cometieron.
Por los fundamentos antes reseñados, estamos conforme y concurrimos con la sentencia que hoy emite el Tribunal.

 Esto es, según surge de las certificaciones que emitiera el Registrador corres-pondientes a sendos historiales regístrales.


 Del historial registral de la finca matriz no aparece que ésta fuese segregada, por lo que los diecisiete (17) poseedores de las porciones subdivididas de esas 25.5377 cuerdas aparecen como poseedores de una porción y no de una porción segregada. De hecho, en el párrafo (15) de la referida demanda estos poseedores “se incluyen como co-demandados ... como personas desconocidas que pueden estar en posesión de la finca o parte de la finca ...”. Registralmente, los Moure-Torres no tenían cómo saber que la finca estaba segregada.


 De las certificaciones emitidas por el Registrador relativas a la finca matriz y la finca segregada surge que aunque en el historial de la finca matriz no se hace mención alguna de la segregación, como se debió de haber hecho, el historial de la finca segregada menciona a la finca matriz con su número registral. Para la fecha de la demanda en ejecución de hipoteca, todavía no habla pasado el término del precio aplazado. El peticionario se debió de haber percatado que la finca matriz no hacía mención alguna de la segregación sujeta a hipoteca.


 En el expediente del caso no aparece la demanda en ejecución de hipoteca ni su subsiguiente sentencia ni los detalles de la venta judicial. Sin embargo, el peti-cionario admite en el recurso que debió haber notificado a los Moure-Torres y que, por ende, dicha venta judicial era nula. Recordemos que la sentencia archivada en *690autos el 17 de enero de 1979 a favor de los Moure-Torres, se inscribió en el Registro el 17 de diciembre de 1980, después que el peticionario obtuviera sentencia a su favor para ejecutar su hipoteca sobre la porción segregada.


 Ésta se titulaba Demanda sobre Sentencia Declaratoria y Daños y Perjuicios contra los Moure-Torres y los diecisiete (17) poseedores. Dicha demanda fue enmen-dada el 14 de abril de 1988 a una Demanda de Cobro y Ejecución de Hipoteca.


 Esta cuenta alcanza, por los intereses, la suma de más de veintisiete mil quinientos dólares ($27,500), pero del expediente no surge hasta qué fecha se han computado estos intereses.


 También fue enmendada la conclusión de derecho Núm. 6(4) en cuanto a que no adjudicarán el pago de la cantidad básica a intereses entre demandados ya que no se trajo al pleito conforme a los procedimientos constituidos.


 La segunda sentencia enmendada de 12 de junio de 1992, archivada en autos el 6 de julio de 1992, fue dictada sin jurisdicción ya que el peticionario había presen-tado su recurso de revisión de la primera sentencia el 1ro de julio de 1992. Véase la Regla 53.9 de Procedimiento Civil, 32 L.P.R.A. Ap. III (antes de ésta ser enmendada el 25 de diciembre de 1995 por la Ley Núm. 249 (32 L.P.R.A. Ap. Ill, R. 3.1 et seq.)).


 En el tercer señalamiento el peticionario adujo que: “[e]rró el tribunal a quo al imponer la suma de $3,000.00 por concepto de honorarios de abogados, en forma caprichosa, sin solicitud expresa de parte y en ausencia del elemento de temeridad necesario para que procedan dichos honorarios”. Este tercer error carece de mérito ya que reiteradamente hemos resuelto que el tribunal puede imponer honorarios sin la necesidad de mencionar expresamente la existencia de temeridad. Basta con im-poner honorarios para determinar temeridad. Dicha imposición es discrecional del tribunal y no a solicitud de parte. Véanse: Rivera v. Tiendas Pitusa, Inc., 148 D.P.R. 695 (1999); Blás v. Hosp. Guadalupe, 146 D.P.R. 267, 336-337 (1998).


 En aquel caso aplicamos el Art. 251 de la Ley Hipotecaria y del Registro de la Propiedad de 1979 (30 L.P.R.A. see. 2776) el cual no tenía vigencia al momento de los hechos del caso de marras.


 El Art. 251 de la Ley Hipotecaria y del Registro de la Propiedad de 1979, supra, dispone el procedimiento que ha de seguirse cuando existe doble inmatriculación. Dicho Art. 251 fue enmendado en términos generales por la Ley Núm. 4 de 13 de febrero de 1996 (30 L.P.R.A. see. 2776). Sin embargo, no existe artículo equivalente en la Ley Hipotecaria de 1893, la cual aplicaría a los hechos ante nos dado que las escrituras objeto de controversia fueron otorgadas e inscritas antes de la vigencia de la Ley Hipotecaria y del Registro de la Propiedad de 1979. Por esta razón, es menester recurrir a nuestra jurisprudencia y a los tratadistas.


 En ese caso citamos a J.M. Chico y Ortiz, Estudios sobre Derecho Hipoteca-rio, Madrid, Ed. Marcial Pons, 1981, T. I, págs. 827-828, para expresar lo dicho por los tratadistas españoles Luis Diez-Picazo y Ramón M. Roca Sastre.


 Recordemos que la Ley Hipotecaria y del Registro de la Propiedad de 1979, sí le dio tratamiento expreso; sin embargo, ésta es inaplicable al caso ante nos por razones discutidas en el escolio núm. 10.


 En este caso se le negó al peticionario la defensa de tercero hipotecario.


 Sobre este particular, en su obra Derecho Hipotecario, Roca Sastre expresa “la búsqueda equivocada de los índices o las deficiencias de los mismos, el olvido de extender la correspondiente nota marginal a la finca matriz para la constancia en los libros del hecho de la segregación de la parte de la misma para formar finca inde-pendiente ... coadyuvan a la posibilidad del supuesto [de la doble inmatriculación]”. (Énfasis suplido.) R.M. Roca Sastre y L. Roca-Sastre Muncunill, Derecho Hipoteca-rio, Barcelona, Ed. Bosch, 1979, T. III, pág. 251.


 Similar disposición se adoptó en la primera regla de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. Ill, R. 1).


 Disposición semejante aparece en la Regla 16.1 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III) la cual estipula que “[l]as personas que tuvieren un interés común sin cuya presencia no pueda adjudicarse la controversia, se harán partes y se acumularán como demandantes o demandadas según corresponda. Cuando una persona que deba unirse como demandante rehusare hacerlo, podrá unirse como demandada”.


 La doble inmatriculación es una falta atribuible, en este caso, al Registrador. Esta falta acarrea la entrada del derecho civil común y la inaplicabili-dad del Derecho Registral Inmobiliario. Hubiese sido otro el resultado de no haber habido la doble inmatriculación ya que, al no poder oponérsele la Sentencia de 8 de enero de 1979 al peticionario, el derecho aplicable es el hipotecario. Por ende, la hipoteca constituida tendría todo el valor hipotecario en perjuicio de los Moure-Torres, quienes no incluyeron al acreedor hipotecario, según se supone que hubiese aparecido en el Registro, como parte indispensable en el pleito contra los Jaca-Flores. También tenemos que recalcar que el peticionario sabía la existencia de la finca matriz, y debió de haberse percatado que la segregación no constaba en anotación marginal de la finca matriz. Omitió resaltar dicha falta que podía menoscabar, como así lo hizo, su crédito hipotecario.